Case 6:20-cv-00488-RRS-PJH Document 18 Filed 04/06/21 Page 1 of 1 PageID #: 541



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

 DOROTHY ROGERS on behalf of                               CIVIL ACTION NO. 6:20-cv-00488
 RANDALL A. ROGERS (DECEASED)

 VERSUS                                                    JUDGE SUMMERHAYS

 COMMISSIONER OF THE SOCIAL                                MAGISTRATE JUDGE HANNA
 SECURITY ADMINISTRATION

                                               JUDGMENT

         This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and


 recommendation. After an independent review of the record, and noting the absence of any


 objections, this Court concludes that the Magistrate Judge's report and recommendation is correct


 and adopts the findings and conclusions therein as its own. Accordingly,


         IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner's decision is

 REVERSED and REMANDED to the Commissioner pursuant to the fourth sentence of 42 U.S.C.


 § 405(g).} More particularly, the Commissioner is instructed to determine whether the claimant9 s


 impairments met or medically equaled the criteria of Listing 11.04 or any other relevant listed


 impairment. The claimant's representative should be afforded the opportunity to submit updated


 medical evidence.


         Signed at Lafayette, Louisiana, this (^ day of April, 2021.




                                                   ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGt


          A fourth sentence remand constitutes a fmal judgment that triggers the filing period for an EAJA fee
 application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552, 553 (5th Cir. 1993).
